                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

ATLANTIC SPECIALTY INSURANCE                )
COMPANY,                                    )
                                            )
                     Plaintiff,             )
                                            )
               v.                           )            1:19cv343
                                            )
BLUE CROSS & BLUE SHIELD OF                 )
NORTH CAROLINA, and FEDERAL                 )
INSURANCE COMPANY,                          )
                                            )
                     Defendants.            )

                        MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

     This is a dispute over insurance coverage. Plaintiff Atlantic

Specialty Insurance Company (“Atlantic”) and Defendant Federal

Insurance Company (“FIC”) issued separate insurance policies to

Defendant Blue Cross and Blue Shield of North Carolina (“BCBS-

NC”).    When       BCBS-NC   sought    coverage     under     those     policies   in

connection with its defense of a multi-district litigation action,

Atlantic and FIC initially came to a defense-sharing agreement but

Atlantic then brought this action for a declaration of its rights.

(Doc.   36.)        BCBS-NC   and    FIC    now   move    to   dismiss    Atlantic’s

complaint,     and    Atlantic      seeks   to    file    supplemental     briefing.

(Docs. 39, 41, 49.)           For the reasons set forth below, BCBS-NC’s

motion to dismiss or in the alternative to stay (Doc. 39) will be

denied, and FIC’s motion to dismiss (Doc. 41) will be granted in

part and denied in part.




    Case 1:19-cv-00343-TDS-JEP Document 52 Filed 09/08/20 Page 1 of 20
I.     BACKGROUND

       A.    Facts

       Atlantic provided a primary Managed Care Errors and Omissions

Liability Policy (“E&O Policy” or “the Atlantic Policy”) to BCBS-

NC with limits of $10 million in excess of a $5 million retention.

(Doc. 36 ¶ 8.)         FIC provided a primary Directors and Officers

Liability Policy (“D&O Policy” or “the FIC Policy”) to BCBS-NC

with limits of $15 million in excess of a $1.5 million retention

per antitrust D&O claim.        (Id. ¶ 9.)        BCBS-NC and other Blue Cross

Blue Shield affiliates (“the Blues”) were subsequently sued in

class actions alleging antitrust violations; these class actions

have been consolidated into a multi-district litigation action

that is currently pending in the Northern District of Alabama (“the

MDL Action”).        (Id. ¶ 11.)     BCBS-NC sought coverage for the MDL

Action from both Atlantic and FIC for reimbursement of defense

expenses and indemnity.        (Id. ¶¶ 11-12.)         Both insurance companies

initially     agreed    with   BCBS-NC     that    their   respective    policies

provided coverage for the MDL Action.

       Atlantic’s      and   FIC’s   policies       ordinarily   require       their

respective retentions to be paid directly by BCBS-NC.                  (Id. ¶¶ 16,

18.)     However, Atlantic and FIC came to an agreement that altered

this    arrangement.         According     to    the   alleged   terms    of   this

agreement, once BCBS-NC exhausted FIC’s $1.5 million retention,

triggering     FIC’s    obligation    to       reimburse   BCBS-NC’s   reasonable

                                           2



       Case 1:19-cv-00343-TDS-JEP Document 52 Filed 09/08/20 Page 2 of 20
defense costs in the MDL Action, FIC’s payments under its D&O

Policy   would   erode    Atlantic’s     $5     million     retention    (“Defense

Agreement”), subject to a reservation of both parties’ rights under

their respective policies with BCBS-NC.                (Id. ¶¶ 16, 113, 172.)

In exchange, Atlantic and FIC agreed that once BCBS-NC incurred

reasonable defense expenses in excess of Atlantic’s $5 million

retention,   Atlantic      and    FIC   would    advance      future    reasonable

defense expenses on a pro-rata basis: Atlantic would pay 40 percent

and FIC would pay 60 percent, based on their respective limits of

liability on their policies -- $10 million for Atlantic and $15

million for FIC.       (Id. ¶ 15.)      Atlantic alleges that, at the time

the complaint was filed, it has reimbursed FIC $600,000 under the

Defense Agreement and reimbursed BCBS-NC at least $2.1 million for

incurred defense expenses in the MDL Action.                (Id. ¶ 19.)

     Atlantic’s       complaint    alleges     that,   in    October    2018,   FIC

unilaterally repudiated the provision of the Defense Agreement

regarding the pro-rata sharing of defense expenses and reduced its

contribution     to    BCBS-NC’s     defense     costs      retrospectively     and

prospectively because it believed it had paid for loss not covered

under its D&O Policy.        (Id. ¶ 20.)         FIC has refused to advance

additional defense costs to BCBS-NC until BCBS-NC incurred defense

expenses covered by FIC’s Policy in excess of $5,879,126 -- the

amount FIC claims it has overpaid.                 (Id.)       BCBS-NC has not

challenged FIC’s decision regarding its repudiation of the Defense

                                         3



    Case 1:19-cv-00343-TDS-JEP Document 52 Filed 09/08/20 Page 3 of 20
Agreement.      (Id. ¶ 23.)      However, BCBS-NC now has begun relying

entirely on Atlantic for reimbursement of 100 percent of its

defense costs in defending the MDL Action, since it believes that

it has exhausted Atlantic’s $5 million retention.            (Id. ¶ 22.)    In

order to protect its interests and avoid allegations of bad faith,

Atlantic has agreed to continue to reimburse 100 percent of BCBS-

NC’s     reasonable    defense    expenses.      (Id.    ¶ 25.)     Atlantic

emphasizes, however, that it believes it is no longer bound by the

terms of the Defense Agreement and, as a result, it argues that

BCBS-NC has failed to exhaust Atlantic’s $5 million retention

absent the contribution FIC has renounced.           (Id.)

       B.    Procedural History

       Atlantic filed an original complaint in March 2019.              (Doc.

1.)    All named Defendants filed motions to dismiss in August 2019.

(Docs. 24, 26, 28.)         On September 16, 2019, Atlantic filed an

amended complaint (“complaint”). (Doc. 36.) BCBS-NC and FIC filed

motions to dismiss on September 30, 2019. 1               (Docs. 39, 41.)

Atlantic filed responses to both motions (Docs. 44, 45), and BCBS-

NC and FIC filed reply briefs.         (Docs. 47, 48.)     On May 20, 2020,

Atlantic filed a motion for leave to file supplemental briefing.

(Doc. 49.)       BCBS-NC then filed a response opposing Atlantic’s

request for supplemental briefing.          (Doc. 51.)


1 Atlantic initially included BCS Insurance Company as a Defendant in
the complaint, but later voluntarily dismissed it. (Doc. 38.)

                                       4



       Case 1:19-cv-00343-TDS-JEP Document 52 Filed 09/08/20 Page 4 of 20
II.    ANALYSIS

       A.    Blue Cross and Blue Shield of North Carolina

       Atlantic’s complaint contains nine counts against BCBS-NC.

(Doc. 36 ¶¶ 128-163.)          Three counts relate to whether terms of

Atlantic’s E&O Policy bar coverage for the MDL Action (Counts I,

II, and III).       Two counts relate to whether BCBS-NC has exhausted

its retention under the E&O Policy (Counts IV and V).           Three counts

relate to BCBS-NC’s compliance with a clause in the E&O Policy

that     requires    BCBS-NC    to   provide    Atlantic    with   requested

information (Counts VI, VII and VIII).         The final count relates to

whether Atlantic is entitled to reimbursement for defense expenses

paid to BCBS-NC (Count IX).          BCBS-NC moves to dismiss or, in the

alternative, stay the lawsuit under the court’s discretionary

authority to determine when to hear a declaratory judgment action.

(Doc. 39.)

             1.     Related Claims    and   Prior   or   Pending   Litigation
                    Provisions

       Atlantic seeks a declaration that there is no coverage for

the MDL Action because the claims asserted against BCBS-NC fall

under either the “Related Claims” exclusion or the “Prior or

Pending Litigation” exclusion in the E&O Policy. 2          (Doc. 36 ¶¶ 128-


2
  Specifically, Atlantic points to a prior class action, also alleging
antitrust violations and in which BCBS-NC was a defendant, called Love
v. Blue Cross Blue Shield Assoc. et al., No. 03-21296 (S.D. Fla.), a
component of an MDL proceeding styled In re Managed Care Litigation, No.
1:00-MDL-1334. (Doc. 36 at ¶¶ 46-67.) The Love litigation settled prior
to the commencement of the current MDL Action. It is the Love case,

                                       5



       Case 1:19-cv-00343-TDS-JEP Document 52 Filed 09/08/20 Page 5 of 20
136.)     In response, BCBS-NC argues that Atlantic’s lawsuit is

premature and that permitting it to proceed, before the MDL Action

is    resolved,     would     encourage      piecemeal     litigation,         risk

contradictory factual findings between this court and the MDL

court, and prejudice BCBS-NC in its defense of the MDL Action.

(Doc. 40 at 2.)

      The Declaratory Judgment Act permits a federal court to

“declare the rights and other legal relations of any interested

party seeking such declaration, whether or not further relief is

or could be sought.”        28 U.S.C. § 2201(a).        The Act gives federal

courts “unique and substantial discretion in deciding whether to

declare the rights of litigants.”           Wilton v. Seven Falls Co., 515

U.S. 277, 286 (1995).         District courts have “great latitude” in

deciding    whether    to    exercise     jurisdiction     in     a    declaratory

judgment action.      See Aetna Cas. & Sur. Co. v. Ind-Com Elec. Co.,

139 F.3d 419, 422 (4th Cir. 1998) (per curiam).            The Fourth Circuit

has   enumerated    several    factors      that   a   district       court   should

consider in determining whether to exercise its discretion to

entertain a declaratory judgment action.               See id.    These include

whether “the declaratory relief sought: (1) ‘will serve a useful

purpose in clarifying and settling the legal relations in issue,’

and (2) ‘will terminate and afford relief from the uncertainty,



Atlantic contends, that constitutes either a “related claim” or “prior
litigation.”

                                        6



      Case 1:19-cv-00343-TDS-JEP Document 52 Filed 09/08/20 Page 6 of 20
insecurity, and controversy giving rise to the proceeding.’”                Id.

(quoting Aetna Cas. & Sur. Co. v. Quarles, 92 F.2d 321, 325 (4th

Cir. 1937)).        Furthermore, the district court should consider (3)

principles     of    federalism,    efficiency,    comity,   and   procedural

fencing, id., and (4) whether “allowing [the] case to go forward

would produce piecemeal litigation,” id. at 424. 3

       After considering these factors, the court finds that it is

appropriate to exercise its jurisdiction to hear this action.                As

to the first two factors, it is clear that a declaration in this

case would serve the “useful purpose” of clarifying Atlantic’s

coverage obligations to BCBS-NC as to the MDL Action under the E&O

Policy and would “afford relief from the uncertainty” currently

clouding the issue.       See Ind-Com, 139 F.3d at 422.      Under the terms

of the E&O Policy, once its $5 million retention is exhausted as

to a covered claim, Atlantic is obliged to defend BCBS-NC as to

that claim.       (Doc. 36 ¶¶ 93-94; Doc. 36-1 at 13, 27-28.)               Just

last year, the Fourth Circuit noted the appropriateness of duty-

to-defend cases for declaratory judgments because they did not

risk     the   court    rendering   a   purely    advisory   opinion   as    to



3
   Additional factors exist when there are parallel state court
proceedings. See Nautilus Ins. Co. v. Winchester Homes, Inc., 15 F.3d
371, 376-77 (4th Cir. 1994) (discussing “additional concerns” a court
should consider when there is parallel state litigation). However, there
are no parallel state court proceedings here.       While the lack of a
state court proceeding is not dispositive, it remains a “significant
factor” in the district court’s determination of whether to hear a
declaratory judgment action. See Ind-Com, 139 F.3d at 423.

                                        7



       Case 1:19-cv-00343-TDS-JEP Document 52 Filed 09/08/20 Page 7 of 20
“hypothetical and contingent” injuries.               See Trustgard Ins. Co. v.

Collins, 942 F.3d 195, 200 (4th Cir. 2019).               Atlantic is allegedly

bearing an ongoing injury: advancing defense costs to BCBS-NC in

an MDL Action that has been pending for over seven years and that,

as BCBS-NC acknowledges, does not have a definite end in sight.

(See Doc. 40 at 3.)        Atlantic understandably wants to resolve its

coverage obligations to BCBS-NC as to the MDL Action.

      The third factor is less relevant and at best neutral.                   There

is   no   pending    state    court    proceeding      for    considerations      of

federalism or comity.        Nor is there any indication that one party

is   engaging   in    procedural      fencing,    e.g.,    as    a   race   for   res

judicata.    The fourth factor, the risk of piecemeal litigation,

also favors Atlantic.        “Piecemeal litigation occurs when different

tribunals consider the same issue, thereby duplicating efforts and

possibly reaching different results.” Gannett Co. v. Clark Constr.

Grp., Inc., 286 F.3d 737, 744 (4th Cir. 2002) (quotations omitted).

Piecemeal litigation is not synonymous with “more litigation.”

Atlantic is not a party to the MDL Action.              Nor will the MDL Action

address insurance coverage disputes.              In other words, BCBS-NC has

not shown that the precise issue that Atlantic brings -- whether

the MDL Action is covered by the E&O Policy -- will be decided in

the MDL Action.       There thus seems to be little risk of this court

“consider[ing]       the   same   issue   .   .   .     and     possibly    reaching

different results” from those of the MDL court.                  See id.

                                          8



     Case 1:19-cv-00343-TDS-JEP Document 52 Filed 09/08/20 Page 8 of 20
      BCBS-NC’s main argument against this court hearing Atlantic’s

declaratory judgment action is that permitting the case to go

forward    would    “entangle”     this    court    with      the   MDL   Action    and

“prejudice”        BCBS-NC   by     forcing        it    to     take      potentially

contradictory positions in this action and the MDL Action. 4                   (Doc.

40 at 8.)

        Other courts that have considered this issue in highly

analogous    circumstances        have    failed    to   find       entanglement     or

prejudice to warrant dismissal.               See Allied World Specialty Ins.

Co. v. Indep. Blue Cross, No. CV 17-1463, 2017 WL 4922177 (E.D.

Pa.   Oct.   31,    2017);   Allied      World   Surplus      Lines    Ins.   Co.    v.

Wellmark, Inc., No. 4:17-CV-117, 2017 WL 11179926 (S.D. Iowa June

27, 2017).     Both Independence and Wellmark involved insurers who

provided E&O liability insurance policies to a Blue Cross affiliate

that was also a defendant in the MDL Action.                   In both cases, the

insurer sought a declaration that its policy did not cover the

Blue affiliate in the MDL Action because of a related claims or

prior litigation exclusion provision.              In both, the Blue defendant

moved to dismiss the action as premature and prejudicial.                     And in


4 BCBS-NC’s primary concern about entanglement and prejudice appears to
be about the scope of the Love settlement. (Doc. 40 at 10-11.) In at
least one case one of the Blues has argued that the MDL Action is related
to Love, thereby barring putative plaintiffs who were part of the Love
settlement from joining the MDL Action. See Musselman v. Blue Cross &
Blue Shield of Ala., No. 13-20050-CV, 2013 WL 4496509, at *1 (S.D. Fla.
Aug. 20, 2013), aff’d, 684 F. App’x 824 (11th Cir. 2017) (granting
defendants’ motion to dismiss after finding that the claims in the MDL
Action were related to Love).

                                          9



      Case 1:19-cv-00343-TDS-JEP Document 52 Filed 09/08/20 Page 9 of 20
both, the district court denied the motion to dismiss and allowed

the case to go forward.         See Independence, 2017 WL 4922177, at *4

n.5 (“Independence fails to demonstrate . . . [how] any other

potential    conflict,       would   prejudice   its   defense   in   the   MDL

Action.”);       Wellmark,    2017   WL    11179926,   at   *2   (finding    no

unnecessary entanglement with the MDL Action because Allied World

was not a party to the underlying MDL Action and the MDL litigation

did not “involve interpretations of insurance policy provisions,

as Allied World’s request for declaratory judgment does”).

     The same result should occur here.            Atlantic is not a party

to the MDL Action, and the MDL Action does not involve interpreting

insurance policy provisions.          Further, unlike in Independence and

Wellmark, where the insurers were not advancing defense costs for

the MDL Action, here Atlantic continues to advance BCBS-NC’s

defense costs.        Dismissing or staying this action thus risks

prejudicing Atlantic.          Accordingly, this court finds that the

factors discussed above weigh in favor of exercising jurisdiction

and outweigh any risk of entanglement with the MDL Action. 5

            2.     Assistance and Cooperation Clause

     Atlantic also seeks a declaration regarding the scope of an


5
  BCBS-NC cites to several other cases that it says support its position
that the court should stay this action until the MDL Action is resolved.
(Doc. 40 at 20-21.)      These cases are distinguishable because each
involved the duty to indemnify rather than the duty to defend.       Cf.
Trustgard, 942 F.3d at 200 (“[S]uits about the duty to indemnify --
unlike the duty-to-defend suits -- would ordinarily be advisory when the
insured’s liability remains undetermined.”).

                                          10



    Case 1:19-cv-00343-TDS-JEP Document 52 Filed 09/08/20 Page 10 of 20
“Assistance and Cooperation” clause in the E&O Policy requiring

BCBS-NC to provide certain information to Atlantic for claim

resolution, specifically seeking an order that BCBS-NC is required

to comply with the clause to seek coverage under the policy.         (Doc.

36 ¶¶ 143-160.)     BCBS-NC contends that it has been responsive to

Atlantic’s requests, that many of the requests are unreasonable,

and that the declaration is premature because the MDL Action is

ongoing.     (Doc. 40 at 14-17.)

       After considering the same factors as above, the court finds

that    these   counts   are    likewise   appropriate   for   declaratory

treatment.      Atlantic is seeking a declaration that BCBS-NC has

failed to provide required documents and information and that this

failure prevents BCBS-NC from receiving coverage under the E&O

Policy.    (Doc. 36 ¶¶ 143-160.)     While the complaint is not a model

of clarity on this front, the court reads Atlantic’s request as

backward-looking, i.e., that BCBS-NC’s alleged prior failure to

comply with the Assistance and Cooperation Clause precludes it

from seeking coverage for the MDL Action.        (See Doc. 36 ¶ 146 (“To

date . . . BCBS-NC has not provided the majority of the information

or documents.”); id. ¶ 155 (“[W]hether BCBS-NC complied with the

Assistance and Cooperation Clause.”) (emphasis added).)          As such,

declaratory     relief   will    “clarify[]   and   settl[e]   the   legal

relations in issue” and will “afford relief from the uncertainty,

insecurity, and controversy giving rise to the proceeding.”              See

                                     11



   Case 1:19-cv-00343-TDS-JEP Document 52 Filed 09/08/20 Page 11 of 20
Ind-Com, 139 F.3d at 422 (quotations omitted).             Thus, BCBS-NC’s

motion to dismiss these counts will be denied.

            3.    Remaining Counts

     In its briefing, BCBS-NC does not address the counts in

Atlantic’s complaint that concern whether BCBS-NC has exhausted

its retention under the E&O Policy and whether Atlantic is entitled

to reimbursement for defense expenses already paid to BCBS-NC.

Accordingly, it has offered no grounds to dismiss these counts and

its motion to dismiss will be denied.            The court also finds that

these remaining counts are equally suitable for a declaratory

judgment.    Indeed, these counts are contingent on the resolution

of the others, e.g., whether Atlantic is entitled to reimbursement

for defense expenses already paid depends in part on whether its

policy with BCBS-NC covers the MDL Action.            Accordingly, insofar

as BCBS-NC has moved to dismiss these remaining counts, that motion

will be denied.

     B.     Federal Insurance Company

     Atlantic’s    complaint    contains    three    counts     against     FIC:

breach of the Defense Agreement (Count X), equitable contribution

(Count XI), and subrogation (Count XII).            (Doc. 36 ¶¶ 164-183.)

FIC moves to dismiss these three counts pursuant to Rule 12(b)(6)

of the Federal Rules of Civil Procedure.           (Doc. 41.)

     “The   purpose   of   a   Rule   12(b)(6)    motion   is   to   test   the

sufficiency of a complaint” but not to resolve the merits of a

                                      12



   Case 1:19-cv-00343-TDS-JEP Document 52 Filed 09/08/20 Page 12 of 20
claim.    Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir.

1999).       To survive a Rule 12(6)(6) motion, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’”                  Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).            In considering the motion, a

court will “assume as true all . . . well-pleaded facts and draw

all reasonable inferences in favor of the plaintiff.”                  Nanni v.

Aberdeen Marketplace, Inc., 878 F.3d 447, 452 (4th Cir. 2017).

Under this standard, each count will be addressed in turn.

             1.      Breach of the Defense Agreement

       Atlantic     argues    that   FIC     “unilaterally    repudiated”   the

Defense Agreement and that this relieves Atlantic of its agreement

to let FIC’s payments erode BCBS-NC’s retention under the E&O

Policy between Atlantic and BCBS-NC.              (Doc. 36 ¶¶ 167-168.)      In

response, FIC argues 1) that Atlantic’s request for declaratory

judgment is not proper and 2) that Atlantic fails to state a claim

because there was no agreement and, even if there was, there was

no breach.        (Doc. 42 at 10-17.)

       The first argument is more easily dealt with.               FIC argues

that the court should dismiss Atlantic’s breach of contract claim

because “all rights have accrued” and so declaratory relief “would

have    no   practical       effect.”      (Id.   at   11.)     This   argument

misunderstands Atlantic’s claim.               Atlantic alleges that it is

                                        13



   Case 1:19-cv-00343-TDS-JEP Document 52 Filed 09/08/20 Page 13 of 20
actively shouldering injuries -- advancing 100 percent of defense

costs to BCBS-NC in ongoing litigation in the MDL Action.        As such,

this is not a declaration involving wholly past conduct with

damages that have already occurred.        So long as a court, after

weighing the pertinent factors discussed above, is convinced in

its discretion that a declaratory judgment would serve a useful

purpose in clarifying the parties’ rights and obligations, it may

proceed with the action.    See Ind-Com, 139 F.3d at 422.        Further,

even if Atlantic could have brought another claim, the “existence

of another adequate remedy does not preclude a declaratory judgment

that is otherwise appropriate.”      See Fed. R. Civ. Pro. 57.

     As to the second argument -- breach of contract -- FIC’s

primary   contention   is   that   Atlantic    and   FIC,   in   whatever

arrangement they had, expressly agreed to fully reserve their

rights under each party’s insurance policy with BCBS-NC.         (Doc. 42

at 14-16).   Accordingly, FIC ceased advancing defense costs to

BCBS-NC until BCBS-NC incurred costs that made up the amount FIC

believes it overpaid for uncovered defense costs.           BCBS-NC then

turned to Atlantic for 100 percent of its defense costs.

     Under North Carolina law, a breach of contract claim requires

(1) the existence of a valid contract and (2) breach of the terms

of the contract.   Wells Fargo Ins. Servs. v. Link, 827 S.E.2d 458,

472 (N.C. 2019).   Complicating matters here, neither Atlantic nor

FIC have provided a written Defense Agreement, and it is unclear

                                   14



   Case 1:19-cv-00343-TDS-JEP Document 52 Filed 09/08/20 Page 14 of 20
if such a document exists.          Both parties have provided dueling

letters attached to either the complaint or motion to dismiss that

purport to either prove the existence of an agreement or lack

thereof.     In reviewing a 12(b)(6) motion, the court may “consider

documents attached to the complaint, see Fed. R. Civ. P. 10(c), as

well as those attached to the motion to dismiss, so long as they

are integral to the complaint and authentic.”              Philips v. Pitt

Cnty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009).

       A review of the attached documents here shows protracted

negotiations and some uncertainty regarding the terms of any

agreement between Atlantic and FIC. 6        Despite this uncertainty, at

some point the parties clearly began sharing BCBS-NC’s defense

costs for the MDL Action.           Atlantic alleges a breach of the

agreement occurred in an October 12, 2018, letter.            (See Doc. 36-

3.)    In the letter, FIC’s counsel acknowledges that FIC had been

advancing 100 percent of BCBS-NC’s defense costs allocable to the

D&O Policy, subject to a 60-40 allocation of costs between FIC and

Atlantic.      (Id. at 1.)       FIC further states that, because it

believes a portion of BCBS-NC’s defense costs are not covered by

the D&O Policy, it would begin to apply a “coverage discount” going


6
  See, e.g., Doc. 36-2 at 3 (“Federal and Atlantic Specialty are in the
process of finalizing an arrangement for allocating covered Loss between
their respective Policies.”); Doc. 43-4 at 1 (“For more than 18 months
. . . Federal has been seeking an agreement with [Atlantic] regarding
this allocation issue . . . However, [Atlantic] still has not consented
to, or substantively responded to, the allocation arrangement proposed
by Federal.”) (emphasis added).

                                      15



      Case 1:19-cv-00343-TDS-JEP Document 52 Filed 09/08/20 Page 15 of 20
forward and would cease advancing BCBS-NC defense costs until BCBS-

NC had incurred defense costs to offset the amount FIC believes it

had overpaid -- approximately $5.9 million.              (Id. at 2-3.)      The

letter also states that “Federal [would] continue to allocate 60%

of BCBS-NC’s defense costs to the D&O insurance program, consistent

with our prior agreement with [Atlantic].”             (Id. at 2.)

     To survive a Rule 12(b)(6) motion, Atlantic must have pled

sufficient facts to state a plausible claim for breach of contract.

See Iqbal, 556 U.S. at 678. Even drawing all reasonable inferences

in favor of Atlantic, the court finds that, even if there was a

valid agreement between Atlantic and FIC, Atlantic has not alleged

any facts that support evidence of a breach by FIC because each

party expressly reserved its rights as to its respective policies

with BCBS-NC.     (See, e.g., Doc. 43-7 at 2 (“Federal will advance

60% of such Defense Costs and [Atlantic] will be responsible for

advancing   the   remaining   40%,     subject    of   course    to   Federal’s

continuing reservation of rights.”); Doc. 45 at 15 (“Federal and

Atlantic    agreed   that   payments    made     pursuant   to   the   Defense

Agreement were subject to each insurer’s reservation of rights

with respect to coverage under each insurer’s policy.”).)

     A reservation of rights “allow[s] a liability insurer to

provide a defense while still preserving the option to later

litigate and ultimately deny coverage.”            14A Couch on Insurance

§ 202.39.    FIC’s D&O Policy explicitly permits FIC, in the event

                                     16



   Case 1:19-cv-00343-TDS-JEP Document 52 Filed 09/08/20 Page 16 of 20
FIC and BCBS-NC cannot agree on an allocation of defense costs, to

make its own determination on covered costs until a different

allocation is otherwise determined.        (Doc. 42 at 16; Doc. 43-1 at

48).    Further, the D&O Policy permits FIC to apply any allocation

of      defense     costs    retroactively,      notwithstanding      prior

advancements.       (Id.)   FIC exercised both these rights as to its

defense of BCBS-NC in the MDL Action, as Atlantic was assuredly

aware it could do -- indeed, Atlantic’s complaint acknowledges as

much.     (See Doc. 36 ¶ 13 (“Federal agreed to reimburse 100% of

reasonable defense expenses . . . subject to a reservation of

rights.”).)       What Atlantic perceives as a breach of contract, FIC

more accurately sees as invoking its right under its D&O Policy

with BCBS-NC to allocate BCBS-NC’s defense costs between covered

and non-covered amounts both retroactively and prospectively.              In

essence, the parties’ arrangement was to agree until they no longer

agreed -- to share expenses until either side decided to no longer

do so.     Because Atlantic has failed to state a claim for breach

of contract, the court will grant FIC’s motion to dismiss as to

Count X.

            2.      Contribution and Subrogation

       The final two counts of the complaint deal with equitable

contribution      and   subrogation   rights.    Equitable    contribution

permits the court to apportion a loss between multiple insurers

who cover the same risk so each pays its fair share.          See Nebel v.

                                      17



     Case 1:19-cv-00343-TDS-JEP Document 52 Filed 09/08/20 Page 17 of 20
Nebel, 28 S.E.2d 207, 213 (N.C. 1943) (“The general rule is that

one who is compelled to pay or satisfy the whole or to bear more

than his just share of a common burden or obligation, upon which

several persons are equally liable or which they are bound to

discharge, is entitled to contribution against the others to obtain

from them payment of their respective shares.”).             Subrogation

permits an insurer to step into the shoes of its insured to recover

from a third-party who is liable for any amounts paid by the

insurer to the insured.    16 Couch on Insurance § 222:5.        Put more

clearly, the subrogation issue is whether FIC owed a payment to

BCBS-NC under its D&O Policy for the MDL Action that Atlantic in

fact paid.   In North Carolina, “An insurer who has a duty to defend

its insured may not recover its defense costs, under a theory of

equitable subrogation, from another insurer who also has a duty to

defend the insured.”    Nationwide Mut. Ins. Co. v. State Farm Mut.

Auto. Ins. Co., 470 S.E.2d 556, 559 (N.C. App. 1996) (citation

omitted).    However, “an insurer may recover under [a] subrogation

theory if the insurer defends an insured with the good faith belief

that he has an interest to protect although the insurer in fact

has no duty to defend and no liability.”       Id.

     The nub of these two counts is that Atlantic is alleging that

it has paid -- or will pay, if it continues to advance BCBS-NC’s

defense costs -- defense costs to BCBS-NC that FIC is liable for



                                   18



   Case 1:19-cv-00343-TDS-JEP Document 52 Filed 09/08/20 Page 18 of 20
under its D&O Policy with BCBS-NC. 7             In both instances, an answer

depends on a resolution of the underlying coverage obligations

from both insurers to BCBS-NC -- whether each insurer had a duty

to defend BCBS-NC in the MDL Action, the scope of that duty, and

which defense costs were covered by the respective policies.

       While Atlantic’s claims are contingent and thus to a certain

extent    speculative, 8    dismissal       on   that   basis   is     unwarranted.

Should Atlantic succeed on its claims against BCBS-NC, the court

may be required to address Atlantic’s contribution and subrogation

claims against FIC.         See Carcaño v. Cooper, 350 F. Supp. 3d 388,

414    (M.D.N.C.    2018)   (denying    a    motion     to   dismiss    on   similar

reasoning); Dimensional Music Publ’g, LLC v. Kersey ex rel. Estate

of Kersey, 448 F. Supp. 2d 643, 653 (E.D. Pa. 2006) (“Simply

because the outcome of one claim is contingent upon the outcome of

another claim in the case does not mean that the first claim cannot

be alleged or that the first claim is not ripe.” (citations

omitted)).     However, if the court dismissed these claims, Atlantic

could run into statute of limitations issues.                See Nationwide, 470

S.E.2d at     560   (discussing    the      statute     of   limitations     in   the



7
  The complaint alleges that Atlantic had already paid FIC $600,000 and
BCBS-NC at least $2.1 million for defense expenses in the MDL Action.
(See Doc. 36 ¶ 19.)
8
  Indeed, both parties speculate at length in their briefs as to what
might occur with their respective underlying coverage disputes with BCBS-
NC and the corresponding effect on the contribution and subrogation
claims. (See Doc. 42 at 18-21; Doc. 45 at 17-21; Doc. 47 at 8-11.)

                                        19



      Case 1:19-cv-00343-TDS-JEP Document 52 Filed 09/08/20 Page 19 of 20
subrogation and contribution context).         Accordingly, the court

will deny FIC’s motion to dismiss as to Counts XI and XII in

Atlantic’s complaint.

III. CONCLUSION

     For the reasons stated above,

     IT IS THEREFORE ORDERED that Defendant Blue Cross and Blue

Shield of North Carolina’s motion to dismiss (Doc. 39) is DENIED,

Defendant Federal Insurance Company’s motion to dismiss (Doc. 41)

is GRANTED as to Count X, which is DISMISSED, and DENIED as to

Counts XI and XII, and Plaintiff Atlantic Specialty Insurance

Company’s motion for leave to file supplemental briefing (Doc. 49)

is DENIED as moot.



                                           /s/   Thomas D. Schroeder
                                        United States District Judge

September 8, 2020




                                   20



   Case 1:19-cv-00343-TDS-JEP Document 52 Filed 09/08/20 Page 20 of 20
